DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification makes reference to “Figs. 2-4” in paragraphs [0029] and [0030], but the drawings submitted in this application only include figures numbered 1-3, and do not include any drawing labeled as “Fig. 4”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 103




The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Chaubard et al. (US 2018/0218351 A1), in view of Cheong et al. (Article from MATEC Web Conf. entitled “The application of Image Processing to Solve Occlusion Issue in Object Tracking”).
With respect to claim 1, Chaubard et al. teach a method including obtaining an image representing a transaction area (paragraph [0019]; “One or more cameras capture image data of the contents of the shopping cart”, where the shopping cart is a “transaction area”) comprising multiple items (paragraph [0021] makes it clear that the shopping cart includes multiple items: “the item identification module may use a […] neural network to identify items 1); processing the image with the bounding boxes and assigning item identifiers to each of the multiple items in the image (paragraphs [0022]-[0023]; “The item identification module 170 can […] identify the item contained by the bounding box”) and providing the item identifiers to a transaction manager during a transaction at a transaction terminal (paragraph [0035]; “the mobile shopping unit 110 presents a shopping list identifier to be used to identify the customer’s contents list to the POS system”).
However, Chaubard et al. fail to specifically teach extracting features from the image and using the features to define the bounding boxes for assigning identifiers to each of the items, as further required by claim 1.
Cheong et al. teach extracting features from an image (section 2.2; “the mean colour value of each segmented object is identified”; where the color of the object is an image feature) and uses the extracted features to define the bounding boxes (section 2.2; “After the mean colour value of each foreground object is identified […] tracking the object with a bounding 
In addition, Chaubard et al. further teach cropping the image (paragraph [0023]; “the item identification module crops portions of the image”), as further required by claim 2; that the bounding boxes comprise single items that are unobstructed from view within the image and providing the bounding boxes corresponding to single items to a trained machine learning algorithm that outputs identifiers representing the single item (paragraphs [0022]-[0023]), as variously required by claims 4-5; the transaction manager obtains item details and pricing based on item identifiers (paragraph [0032]; “Each list element may also store […] the names of the items, descriptions of the items, a picture of the item, pricing information of each item”), as further required by claim 8; that the transaction manager obtains payment details from a customer associated with the transaction based on the pricing information and obtaining payment from the customer based on the payment details (paragraph [0034]; “the payment interface transmits payment information received from the customer to the store system to execute the checkout transaction”), as defined by claims 9-10.
Finally, the features suggested by Cheong et al. include color, as noted above, as further required by claim 3.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests identifying or creating a first set of bounding boxes for non-occluded items in the image and a second set of bounding boxes for occluded items that are occluded from view in the image, as variously required by claims 6 and 11, or that the first and second bounding boxes are provided to different trained machine learning algorithms to generate identifiers for the items, as further required by claims 7 and 11. Similarly, the prior art also fails to teach or otherwise suggest identifying single items and identifying multiple items that overlap and have an occluded view and obtaining identifiers for the single items from a first trained machine learning algorithm and obtaining identifiers for the multiple, overlapping items from a second trained machine learning algorithm, as stipulated by claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dal Mutto et al. teach identifying items in a transaction area. Zucker et al., Lee et al. and Qi et al. variously  teach identifying objects in occluded images. Amon et al. trains a machine learning algorithm to identify objects by cropping the images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
16 March 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: Because the claim language defines the content of the bounding box in the alternative using the term “or”, the teaching of Chaubard et al. that each box is associated with an item fully meets the requirements of the claim language.